Exhibit 10.6

 

AMENDMENT No. 3, dated as of May 20, 2016 (this “Amendment”), to the Credit
Agreement dated as of April 6, 2012, among THE CONTAINER STORE, INC., a Texas
corporation (the “Borrower”), the Guarantors party thereto, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”) and Collateral Agent, and the other parties
thereto (as amended, restated, modified and supplemented from time to time, the
“Credit Agreement”); capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended hereby.

 

WHEREAS, each of the Borrower and Holdings has notified the Administrative Agent
that it is changing the end of its Fiscal Year from the Saturday closest to
February 28 to the Saturday closest to March 31 of each year; and

 

WHEREAS, Section 7.11 of the Credit Agreement provides that Holdings, the
Borrower and the Administrative Agent will, and are authorized by the Lenders
to, amend the Credit Agreement to reflect any change in Fiscal Year;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                Amendments.  The Credit Agreement is,
effective as of the Amendment No. 3 Effective Date (as defined below), hereby
amended as follows:

 

(a)                               Additional Definitions.  Section 1.01 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of May 20,
2016, by and among the Borrower, Holdings, and the Administrative Agent.

 

“Amendment No. 3 Effective Date” has the meaning specified in Amendment No. 3.

 

“Transition Period” means the period from and including February 28, 2016 to and
including April 2, 2016.

 

(b)                              Amended Definitions.  The following definitions
contained in Section 1.01 of the Credit Agreement are hereby amended and
restated in their entirety to read in full as follows:

 

“Fiscal Month” means any fiscal month of any Fiscal Year; provided that for the
avoidance of doubt, the Transition Period shall be considered a Fiscal Month.

 

--------------------------------------------------------------------------------


 

-2-

 

 

“Fiscal Year” means (i) any period of twelve consecutive Fiscal Months ending on
the Saturday closest to February 28 in each calendar year (except for 53-week
years) and on or prior to February 27, 2016 and (ii) any period of twelve
consecutive Fiscal Months ending on the Saturday closest to March 31 in each
calendar year (except for 53-week years) after April 2, 2016; provided that,
other than for purposes of Section 6.01 and Section 6.02, the Fiscal Year ended
April 1, 2017 shall include the Transition Period.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of Holdings and its Restricted
Subsidiaries for which financial statements pursuant to Section 6.01(a) or
(b) have been, or were required to have been, delivered for the applicable
fiscal period (or, in the case of any calculation made prior to the first such
delivery, the four Fiscal Quarter period ended November 16, 2011); provided
that, with respect to the Fiscal Quarters ending July 2, 2016, October 1, 2016,
December 31, 2016 and April 1, 2017, the Measurement Periods will be the twelve
consecutive Fiscal Months (i) beginning on July 5, 2015 and ending on July 2,
2016, (ii) beginning on October 4, 2015 and ending on October 1, 2016,
(iii) beginning on January 3, 2016 and ending on December 31, 2016 and
(iv) beginning on April 3, 2016 and ending on April 1, 2017, respectively.

 

(c)                               Deleted Definitions.  The definitions of
“Adjustment Date” and “Average Daily Excess Availability” contained in
Section 1.01 of the Credit Agreement are hereby deleted from the Credit
Agreement in their entirety.

 

(d)                             Section 6.01(b) of the Credit Agreement is
hereby amended by adding the following to the end thereof:

 

“provided that, simultaneously with the delivery of the financial statements for
the Fiscal Quarter ending July 2, 2016, the Borrower shall deliver to the
Administrative Agent Consolidated statements of income or operations and cash
flows of Holdings and its Subsidiaries for the Transition Period, together with
the related information for the Transition Period required pursuant to clause
(e) below;”

 

Section 2.                                Representations and Warranties, No
Default.  In order to induce the Administrative Agent to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein, each
of the Borrower and Holdings represents and warrants to the Administrative Agent
that:

 

--------------------------------------------------------------------------------


 

-3-

 

 

(a)                               After giving effect to this Amendment, each of
the representations and warranties in the Credit Agreement and in the other Loan
Documents are true and correct in all material respects on and as of the date
hereof as though made on and as of the date hereof, except to the extent that
any such representation or warranty expressly relates to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date; and

 

(b)                              At the time of and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

Section 3.                                Effectiveness.  Section 1 of this
Amendment shall become effective on the date (such date, if any, the “Amendment
No. 3 Effective Date”) that this Amendment is executed by the Administrative
Agent, Holdings and the Borrower.

 

Section 4.                                Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier or other
electronic transmission (e.g., “.pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 5.                                Applicable Law.  THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

Section 6.                                Headings.  Section and Subsection
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose or be
given any substantive effect.

 

Section 7.                                Effect of Amendment.  Except as
expressly set forth herein, (i) this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent or any other Agent, in
each case under the Credit Agreement or any other Loan Document, and (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of either such agreement or any other Loan Document.  Each and
every term, condition, obligation, covenant and agreement contained in the
Credit Agreement or any other Loan Document is hereby ratified and re-affirmed
in all respects and shall continue in full force and effect.  Each of the
Borrower and Holdings reaffirms its obligations under the Loan Documents to
which it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents.  This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement and from and after the Amendment No. 3
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.

 

--------------------------------------------------------------------------------


 

-4-

 

 

Section 8.                                Submission To Jurisdiction; Waivers.
Each of the parties hereto hereby irrevocably and unconditionally agrees that
Section 11.14 of the Credit Agreement is incorporated herein mutatis mutandis.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

THE CONTAINER STORE, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Jodi Taylor

 

Name:

Jodi Taylor

 

Title:

Chief Financial Officer

 

 

 

 

 

THE CONTAINER STORE GROUP, INC.,

 

as Holdings

 

 

 

 

 

 

 

By:

/s/ Jodi Taylor

 

Name:

Jodi Taylor

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 3 - THE CONTAINER STORE, INC.]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Jon Eckhouse

 

Name:

Jon Eckhouse

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 3 - THE CONTAINER STORE, INC.]

 

--------------------------------------------------------------------------------